DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first acquisition unit, display control unit, and second acquisition unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes

Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of acquiring a captured image.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at least one processor and/or circuit configured to”.  That is, other than reciting “at least one processor and/or circuit configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “at least one processor and/or circuit configured to” language, the claim performing a mental observation of a display screen. 
The claim recites the limitation of acquiring movable range information indicating a movable range of a working device, operations of which are controlled on the basis of a result of the predetermined image processing.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at least one processor and/or circuit configured to”.  That is, other than reciting “at least one processor and/or circuit configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “at least one processor and/or circuit configured to” language, the claim encompasses a person performing a mental observation of a working range of the working device.
The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 1 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements 
Claim 1 recites the additional elements of displaying a setting screen to allow a user to set an image processing area, which is an area where predetermined image processing is performed, in the image acquired by the first acquisition unit on a display device and controls the display of the setting screen so as to cause the user to identify a range in which the working device is not able to operate in the image, on the basis of the movable range information acquired by the second acquisition unit. The displaying and controlling the display step recited at a high level of generality (i.e. as a general means of displaying a setting screen), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The “at least one processor and/or circuit” merely describes how to generally “apply” the otherwise mental observations in a generic or general purpose robotic environment. The at least one processor and/or circuit is recited at a high level of generality and is merely automating the acquiring steps.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No
As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the displaying and controlling the display step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.  Accordingly, a conclusion that the transmitting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
	Claim 2 is also rejected for not further providing significantly more. The limitation of checking whether the working device is able to move to a position by using a moving command or moving check command encompasses a person performing certain methods of organizing human activity such as verbal speaking and performing a mental evaluation.
	Claim 3 is also rejected for not further providing significantly more. It merely further defines the source of the moveable range information which can still be mentally observed by a person.
	Claim 4 is also rejected for not further providing significantly more. It merely further defines the type of movable range information being acquired which can still be mentally observed by a person.
	Claim 5 is also rejected for not further providing significantly more. It merely further defines the type of movable range information being acquired and using said information to determine movable coordinates which can still be mentally observed by and evaluated by a person.

	Claim 7-11 and 14-15 are also rejected for not further providing significantly more. Simply displaying is considered a form of insignificant extra-solution activity.
Claim 12 is also rejected for not further providing significantly more. The particular structure of the working device is outside the scope of the claims as the claim is directed only to the image processing device. Therefore, the claim limitation is treated as intended use.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The following is an analysis following the steps outlined in the 2019 Revised Patent Subject Matter Eligibility Guidance:
Step 1: Statutory Category – Yes
The claim recites a process. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of acquiring a captured image.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “an image processing device”.  That is, other than reciting “an image processing device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “an image processing device” language, the claim performing a mental observation of a display screen. 
The claim recites the limitation of acquiring movable range information indicating a movable range of a working device, operations of which are controlled on the basis of a result of the 
The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 1 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim 1 recites the additional elements of displaying a setting screen to allow a user to set an image processing area, which is an area where predetermined image processing is performed, in the image acquired by the first acquisition unit on a display device and controls the display of the setting screen so as to cause the user to identify a range in which the working device is not able to operate in the image, on the basis of the movable range information acquired by the second acquisition unit. The displaying and controlling the display step recited at a high level of generality (i.e. as a general means of displaying a setting screen), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The “image processing device” merely describes how to generally 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No
As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the displaying and controlling the display step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the image processing device is anything other than a conventional computing device for use with a robot. The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the displaying and controlling the display step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.  Accordingly, a conclusion that the transmitting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.


Step 1: Statutory Category – Yes
The claim recites an article of manufacture. The claim falls within one of the four statutory categories. MPEP 2016.03.
Step 2 – Prong 1: Judicial Exception – Yes
The claim recites the limitation of acquiring a captured image.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “image processing device”.  That is, other than reciting “image processing device” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “image processing device” language, the claim performing a mental observation of a display screen. 
The claim recites the limitation of acquiring movable range information indicating a movable range of a working device, operations of which are controlled on the basis of a result of the predetermined image processing.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at least one processor and/or circuit configured to”.  That is, other than reciting “at least one processor and/or circuit configured to” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “at least one processor and/or circuit configured to” language, the claim encompasses a person performing a mental observation of a working range of the working device.
The mere nominal recitation of a computerized method does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.
Step 2A – Prong 2: Practical Application – No
Claim 1 is evaluated whether, as a whole, it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Claim 1 recites the additional elements of displaying a setting screen to allow a user to set an image processing area, which is an area where predetermined image processing is performed, in the image acquired by the first acquisition unit on a display device and controls the display of the setting screen so as to cause the user to identify a range in which the working device is not able to operate in the image, on the basis of the movable range information acquired by the second acquisition unit. The displaying and controlling the display step recited at a high level of generality (i.e. as a general means of displaying a setting screen), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The “image processing device” merely describes how to generally “apply” the otherwise mental observations in a generic or general purpose robotic environment. The image processing device is recited at a high level of generality and is merely automating the acquiring steps.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea.   
Step 2B Evaluation: Inventive Concept – No

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the displaying and controlling the display step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the image processing device is anything other than a conventional computing device for use with a robot. The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the displaying and controlling the display step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.  Accordingly, a conclusion that the transmitting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0075025 is similar in that it also discloses display of the motion range of a robot but is silent with respect to the specifics of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664